Citation Nr: 1509439	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-33 706A	)	DATE
	)
	)

On appeal from the
Biloxi Veterans Integrated Service Network (VISN) Consolidated Fee Unit


THE ISSUE

Entitlement to payment or reimbursement by VA for the cost of unauthorized medical treatment provided by Bay Medical Center on September 18, 2010.


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Biloxi VISN Consolidated Fee Unit, which denied payment based on a determination that VA facilities were feasibly available to provide the required medical care, which is an eligibility requirement under VA regulations.  In response, the Veteran submitted a notice of disagreement in June 2011 and subsequently perfected an appeal.


FINDINGS OF FACT

1.  The Veteran is not service connected for any disability, disease, or injury.

2.  The Veteran is not eligible for reimbursement for medical care or services under 38 U.S.C.A. § 1728.

3.  On September 18, 2010, the Veteran received treatment from Bay Medical Center in connection with abdominal pain that had been manifest for the past 30 days, with symptoms worsening over the past four days.

4.  In light of the Veteran's history of abdominal symptoms, a VA or other Federal facility/provider was feasibly available and an attempt to use them beforehand would have been considered reasonable by a prudent layperson.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the unauthorized medical expenses incurred on September 18, 2010 at the Bay Medical Center have not been met.  38 U.S.C.A. §§ 1703(a), 1725, 5107 (West 2014); 38 C.F.R. §§ 17.52(a), 17.120, 17.1000-1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case concerns a legal determination of whether the appellant is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. §§ 1725 or 1728.  For this reason, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), which describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits, do not apply.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In Barger v. Principi, 16 Vet. App. 132, 138 (2002) (involving waiver of recovery of overpayment claims), the U.S. Court of Appeals for Veterans Claims (Court) held that the provisions of the VCAA are not applicable to statutes and regulations which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R. contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  In this case, VA provided notice of its October 2010 decision and April 2012 statement of the case (as reflected by the Veteran's subsequent notice of disagreement and substantive appeal), in addition to providing a general notice letter in April 2012.

Law & Analysis

When a veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment-specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2014).  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability.

As the Veteran is not service connected for any disability, the applicable law in this case is 38 U.S.C.A. § 1725.  The Veterans Millennium Health Care and Benefits Act provides that payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millennium Bill Act."

The Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

Moreover, under current laws and regulations (see VETERANS' MENTAL HEALTH AND OTHER CARE IMPROVEMENTS ACT OF 2008, Pub. L. 110-387, October 10, 2008, 122 Stat. 4110), in order to be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities, a veteran must show that his or her treatment satisfies all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.  (Note: In 2012, these criteria were amended.  The following criterion was deleted:  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized)).

As noted above, the Veteran's claim for reimbursement was denied in October 2010 by the Biloxi VISN, based on a determination that VA facilities were feasibly available to provide the required medical care.  At the outset, the Board notes that the law provides for a presumption of regularity with regard to processes and procedures throughout the VA administrative process.  See generally, Marsh v. Nicholson, 19 Vet. App. 381, 386-87 (2005); Crain v. Principi, 17 Vet. App. 182, 186 (2003); Redding v. West, 13 Vet. App. 512, 515 (2000).  That presumption of regularity entitles the Board to rely on the summary of evidence indicated by the VISN in making its decision.  Yet we recognize that the presumption of regularity is not absolute and may be rebutted by the submission of "clear evidence to the contrary."  Warfield v. Gober, 10 Vet. App. 483, 486 (1997).  However, no such evidence has been received in this case.

The Board also notes that in the April 2012 statement of the case, the Biloxi VISN reconsidered its previous decision and upheld the denial based on a failure to satisfy 38 C.F.R. § 17.1002(c) concerning the feasible availability of other VA or federal facilities.

Even assuming that all of the other aforementioned requirements of 38 C.F.R. § 17.1002 are met, the Board finds that the Veteran does not meet subsection (c) providing that VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.

The September 18, 2010 private hospital records show that the Veteran received emergency treatment from Bay Medical Center on two separate occasions for abdominal pain.  At 2:48 pm, he was admitted for emergency care with complaints of abdominal pain and dizziness.  He stated that he first experienced abdominal pain approximately one month prior, and that it had gotten worse over the past four days.  He further stated that the pain, which he described as cramping, was intermittent, going from a 10 out of 10 to a zero out of 10.  The intake form indicates that he was in no acute distress, and no associated symptoms were reported other than subjective dizziness.  The impression was abdominal pain.  At 4:08 pm, a CT scan of the Veteran's chest and abdomen revealed that the lungs were clear and bowel gas pattern was nonspecific.  There was no obstruction, mass, or ascites suggested.  The impression was nonspecific, non-obstructed bowel gas pattern with no free air and no chest abnormalities.  At 4:45 pm, the Veteran reported that he was feeling better, and at approximately 5:30 pm he was discharged.

The Veteran was admitted to the ER for a second time at 7:48 pm, complaining that his abdominal pain had gotten worse.  He again reported onset of abdominal pain approximately 30 days prior.  He characterized his pain as "burning" and complained of nausea.  He was observed to be in mild distress.  The examiner noted that a prior abdominal CT scan revealed "gall bladder sludge."  On examination, the abdomen was tender and the Veteran exhibited guarding.  In addition, the Veteran was pale, with skin cool to touch, and he appeared ill.  The impression was abdominal pain with possible biliary colic.  At 10:48 pm, abdominal and pelvic CT scans were performed which revealed a cyst in the right kidney and a possible small left inguinal hernia.

In his June 2011 notice of disagreement, the Veteran explained that he had been taken to Bay Medical Center by his wife because he was "gravely ill" and did not have the option of VA treatment because he did not have an appointment.  He further asserted that his abdominal symptoms eventually led him to have gall bladder surgery early in 2011.  The Veteran has not offered any other statements explaining the circumstances of his hospitalization at Bay Medical Center.

The Board finds that the preponderance of the evidence is against the Veteran's claim.  In short, the Veteran's own statements demonstrate that he had been experiencing the symptoms that led to his hospitalization for a month prior to his seeking private treatment.  The Veteran has not argued that he could not have sought alternative VA treatment during that 30-day period-or even during the four-day period during which he claimed his symptoms had worsened.  Rather, the Veteran has alleged only that he could not have gotten an appointment immediately on September 18, 2010.  In this regard, the fact that a VA appointment was not immediately available did not relieve the Veteran of his obligation, under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002(c), to seek feasibly available VA treatment, given that he had experienced abdominal symptoms for many days prior.  In fact, there is no evidence to suggest that the Veteran ever tried to get an appointment with his VA primary care provider.  As such, the Board concludes that, in light of the Veteran's circumstances, an attempt to seek VA treatment prior to September 18, 2010 would have been considered reasonable by a prudent layperson.  See 38 C.F.R. § 17.1002(c).

The Board also notes that the Clinical Medical Records Review report of March 2012 supports the Board's findings in this matter.  The reviewing physician's summary of the treatment received by the Veteran on September 18, 2010 reflects careful consideration of the available medical records.  Based on these records, the physician concluded that the "fact that the veteran had been experiencing pain for a month, and that it had been getting worse for the past 4 days, would indicate this to be a chronic condition that would have allowed him to [make] arrangements to be seen by his VA [primary care provider] for this care."  As a result, the reviewing physician recommended upholding the finding that VA treatment was feasibly available.  The Board concurs with the reviewing physician's report.

Although the Board is sympathetic to the Veteran's financial situation, the law does not provide for equitable relief in this situation.  Reimbursements for unauthorized medical expenses cover only specific factual scenarios, which are restricted to emergency services where VA treatment is not feasibly available.  The Board has no authority to disregard these requirements.  As such, the Board is compelled to conclude that, in light of the circumstances discussed above, alternative VA treatment was feasibly available and an attempt to seek VA treatment beforehand would have been considered reasonable by a prudent layperson.  Consequently, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).













ORDER

Payment or reimbursement by VA for the cost of unauthorized medical treatment provided by Bay Medical Center on September 18, 2010 is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


